DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 1, 4, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (“Physical channel timing relationships for MTC”) in view of Kim et al (US 2014/0016541 A1, hereinafter “Kim”) and Islam et al. (US 2017/0245259 A1, hereinafter “Islam”).
	Regarding claims 1, 4, 17, 19 and 21, Ericsson teaches a User Equipment (UE) comprising: a radio transceiver and processing circuitry configured to communicate with a base station through frequency division duplexing (FDD) (e.g., §1 and §4, FDD operation); transmit an uplink sub frame that is transmitted from the UE to the base station and corresponds to a downlink sub frame after the downlink sub frame is transmitted from the base station to the UE(e.g., Fig. 1, §4, start of uplink PUCCH carrying HARQ-ACK is subframe n+k, k≥5, where subframe n is the last subframe containing the associated PDSCH that requires HARQ-ACK).
	Ericsson does not explicitly teach control an interval between a reception start timing of the downlink sub frame and a transmission start timing of the uplink sub frame on a basis of a number of symbols of a Physical Downlink Control Channel (PDCCH) within the downlink sub frame or a number of symbols of a Physical Uplink Control Channel (PUCCH) within the uplink sub frame, and a switching interval between reception of a channel in the downlink sub frame and transmission of a channel in the uplink sub frame. 
	Kim teaches control an interval between a reception start timing of a first sub frame and a transmission start timing of a second sub frame on a basis of a number of symbols of a control channel of the first sub frame or number of symbols of a control channel of the second sub frame, and a switching interval between reception of a channel in the first sub frame and transmission of a channel in the second sub frame; figs. 10-14, ¶ [0011], ¶ [0053], ¶ [055] and ¶ [0057]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the method of Kim, of controlling an interval between a reception start timing of a first frame and a transmission start timing of a second subframe, in the UE of Ericsson to control an interval between a reception start timing of a first/downlink sub frame and a transmission start timing of a second/uplink sub frame on a basis of a number of symbols of a PDCCH within the first/downlink sub frame or a number of symbols of a PUCCH within the second/uplink sub frame, and a switching interval between reception of a channel in the first/downlink sub frame and transmission of a channel in the second/uplink sub frame to further enhance system efficiency and reliability. 
	Ericsson in view of Kim does not explicitly teach wherein the switching interval is between: a last symbol of a physical Downlink Shared Channel (PDSCH) and a first symbol of the PUCCH, or a last symbol of the PDCCH and a first symbol of a Physical Uplink Shared Channel (PUSCH).
	However, it is well known in the art that the switching interval is between: a last symbol of a PDSCH and a first symbol of the PUCCH, or a last symbol of the PDCCH and a first symbol of a PUSCH, evidenced by fig. 5 and ¶ [0064] of Islam.
 	Thus, it would have been obvious to one ordinary skill in the art at the time of the invention was filed to include a switching interval between a last symbol of a PDSCH and a first symbol of the PUCCH, or a last symbol of the PDCCH and a first symbol of a ¶ [0064 of Islam).
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Kim and Islam as applied to claim 1 above, and further in view of Ericsson (“On UL Subframe Structure for Enhanced LAA,” hereinafter “Ericsson’178”)
Regarding claim 2, Ericsson in view of Kim and Islam teaches the communication apparatus according to claim 1.
Ericsson does not explicitly teach wherein the first sub frame and the second sub frame at least partially overlap in a time region, and a last symbol of the first sub frame is arranged before a first symbol of the control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is arranged before a first symbol of the second sub frame.
Ericsson’178 teaches wherein the first sub frame and the second sub frame at least partially overlap in a time region, and a last symbol of the first sub frame is arranged before a first symbol of a control channel of the second sub frame, or a last symbol of a control channel of the first sub frame is arranged before a first symbol of the second sub frame (fig. 1).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to arrange the first sub frame and the second sub frame to at least partially overlap in a time region, and to arrange a last symbol of the first sub frame before a first symbol of a control channel of the second sub frame, or arrange a last symbol of a control channel of the first sub frame before a first symbol of the second §2.1.2 of Ericsson’178). 	
Response to Arguments
7.	Applicant's arguments filed on August 16, 2021 have been fully considered but are moot in view of new ground(s) of rejection.
	Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477